 Case 16-39654       Doc 524    Filed 10/30/20 Entered 10/30/20 14:42:54             Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )             BK No.: 16-39654
ARGON CREDIT, LLC, et al.                    )             (Jointly Administered)
                                             )             Chapter: 7
                                             )
                                             )             Honorable Deborah L. Thorne
                                             )
               Debtor(s)                     )

             AGREED ORDER CONTINUING MOTION TO EXTEND DEADLINE
              TO OBJECT TO CLAIM OF FUND RECOVERY SERVICES, LLC

       This matter coming before the Court upon the motion (the “Motion to Extend Time”) of the
chapter 7 trustee (the "Trustee") in the above captioned matter, for entry of an order extending the
Trustee’s deadline to object to claim of Fund Recovery Services, LLC (“FRS”); it is hereby
ORDERED that:

      1) The Motion to Extend Time is GRANTED.

      2) The time for the Trustee to object to claims of FRS is hereby further extended to November 6,
2020 subject to further requests for extension by motion.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated:   October 30, 2020                                          United States Bankruptcy Judge

Prepared by:
Elizabeth L. Janczak
Freeborn & Peters LLP
311 S. Wacker Dr. Suite 3000
Chicago, IL 60606




                                                                                    Rev: 20170105_bko
